Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 1/4/2022. Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments received on 1/4/2022 are respectfully considered and addressed as follows:
Regarding claims 7 and 9, the amendments overcome the 112b rejection. The rejection is withdrawn.
Regarding claim 13, Applicant argues the 112a should be withdrawn because 
“the Examiner has not shown that the Specification describes any of the allegedly omitted "essential steps" of claims 13-19 as "disclosed to be essential to the invention as described in the specification." Accordingly, the Office Action has not established a prima facie rejection under 35 USC 112(a) for omitting essential elements.” Applicant supports the 
The examiner respectfully disagrees, in the aforementioned PTAB decision, the Board also noted that summary of the invention in the specification did not include features alleged by examiner to be essential. 
In the instant application, the features considered to be essential are recited in the summary of the specification, summary reproduced below:
A device implementing a digital credential revocation system includes at least one processor configured to maintain a valid digital credential list, a revocation list, and a synchronization counter value. The at least one processor is configured to transmit a request to synchronize the valid digital credential list with an electronic device, the request including the valid digital credential list and the revocation list. The at least one processor is further configured to, in response to receipt of an updated valid digital credential list from the electronic device: clear the revocation list, replace the valid digital credential list with the updated valid digital credential list, and increment the synchronization counter value, and fulfill a received credential maintenance request when the received credential maintenance request comprises an other synchronization counter value that is greater than or equal to the incremented synchronization counter value, otherwise deny the received credential maintenance request.
Therefore the features considered essential by examiner are identified in the specification as essential and are included in specifications and particularly in the 
Claims 13-19 are missing essential features and the rejection is maintained.

Notes
The examiner contacted the Attorney of Record Michael Dreznes on 2/14/2022 to explain why the 112a rejection of claims 13-19 is maintained. The examiner pointed to the essential features missing in claims 13-19 and present in the specification, for instance in the Abstract. The Attorney replied that an amendment of the Abstract could be an option. The examiner also indicated that claim 21 is allowable and should be written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without teaching how the primary valid credential list is updated based on the two lists received in the request (see paragraph [0060]), which is/are critical or essential to the practice of the invention In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The claim merely recites the request includes a secure device valid credential list, as well as “incrementing a synchronization counter”,  which are never being used in the claim. Paragraphs [0064]-[0066] describes the use of the counter in the update process. Claim 13-19 are therefore omitting essential steps to make and use the invention. 
Correction or clarification is kindly requested.

Allowed Claims
Claims 1-12 and 20 are allowed. 
None of the prior art of record discloses 
“A secure device comprising: a memory; and at least one processor configured to: maintain a valid digital credential list, a revocation list, and a synchronization counter value; transmit a request to synchronize the valid digital credential list with an electronic device, the request comprising the valid digital credential list and the revocation list; receive, from the electronic device, an updated valid digital credential list; in response to receipt of the updated valid digital credential list: clear the revocation list, replace the valid digital credential list with the updated valid digital credential list, and increment the synchronization counter value; and fulfill a received credential maintenance request when the received credential maintenance request comprises an other synchronization counter value that is greater than or equal to the incremented synchronization counter value” as recited in claim 1.  

None of the prior art of the record discloses 
“A system comprising: an electronic device comprising: a memory configured to store a primary valid credential list comprising one or more credential identifiers, and a primary synchronization counter value; and at least one processor configured to: receive, wirelessly from a secure device, a request to synchronize the primary valid credential list with a secure device valid credential list, wherein the request comprises the secure device valid credential list and a secure device revocation list;   update the primary valid credential list by removing a credential identified in the secure device revocation list and by adding a credential identifier included in the secure device valid credential list; and transmit the updated primary valid credential list to the secure device; and the secure device, wherein the secure device is physically disconnected from the electronic device, the secure device comprising: a memory configured to store the secure device valid credential list, the secure device revocation list, and a secure device synchronization counter value; and at least one processor configured to: receive the updated primary valid credential list from the secure device; responsive to receipt of the updated primary valid credential list, and in a single atomic transaction: replace the secure device valid credential list with the updated primary valid credential list, clear the secure device revocation list, and increment the secure device synchronization counter value; and fulfill a received credential maintenance request when the received credential maintenance request includes an other synchronization counter value that is greater than or equal to the secure device synchronization counter value”, as recited in claim 20.
Therefore, claims 1 and its dependent claims 2-12 are allowed. Claim 20 is equally allowed.

Claim 21 is allowable. 
None of the prior art of record discloses 
“A method comprising: receiving a synchronization request from a secure device, the synchronization request comprising a secure device valid credential list and a secure device revocation list; updating a primary valid credential list based at least in part on the secure device revocation list; incrementing a synchronization counter value; and providing the updated primary valid credential list to the secure device, wherein updating the primary valid credential list based at least in part on the secure device revocation list comprises removing a first credential identifier from the primary valid credential list when the first credential identifier is included in the secure device revocation list and is included in the primary valid credential list, and the method further comprises: adding a second credential identifier to the primary valid credential list when the second credential identifier is included in the secure device valid credential list and is not included in the primary valid credential list”, as recited in claim 21.  

Therefore, claim 21 is allowable over the prior art of record. Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        2/15/2022